
	
		II
		112th CONGRESS
		1st Session
		S. 19
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Hatch (for himself,
			 Mr. Johanns, Mr. Wicker, Mr.
			 Barrasso, Mr. Risch,
			 Mr. Inhofe, Mr.
			 Burr, Mr. Coburn,
			 Mr. Kirk, Mr.
			 Crapo, Mr. Portman,
			 Mr. Chambliss, Mr. Kyl, Mr.
			 Enzi, Mrs. Hutchison,
			 Mr. Roberts, Mr. Cornyn, Mr.
			 Coats, Mr. Blunt,
			 Mr. McCain, Mr.
			 Isakson, Mr. Corker, and
			 Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To restore Americans’ individual liberty by striking the
		  Federal mandate to purchase insurance.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Liberty Restoration
			 Act.
		2.Restoring
			 individual libertySections
			 1501 and 1502 and subsections (a), (b), (c), and (d) of section 10106 of the
			 Patient Protection and Affordable Care Act (and the amendments made by such
			 sections and subsections) are repealed and the Internal Revenue Code of 1986
			 shall be applied and administered as if such provisions and amendments had
			 never been enacted.
		
